t c memo united_states tax_court graeme c revell and brenda s revell petitioners v commissioner of internal revenue respondent docket no filed date warren n nemiroff for petitioners jack h klinghoffer for respondent memorandum opinion laro judge on date the parties filed with the court a stipulation of settled issues settlement stipulation that included this case and five other cases that had been consolidated therewith respondent now moves the court to enter a decision in this case that is consistent with the settlement stipulation and has attached to his motion the computations underlying his requested decision petitioners object to respondent’s motion asserting as we understand it that the decision to be entered in this case should be based not on the settlement stipulation but on figures computed by respondent during settlement negotiations respondent has filed with the court a reply to petitioners’ opposition for the reasons stated herein we shall grant respondent’s motion a controversy before this court may be settled by the parties through stipulation see 108_tc_320 affd without published opinion 208_f3d_205 3d cir in that a stipulation is essentially a contract see 87_tc_1451 general principles of contract law determine whether a settlement has been reached and if so whether the stipulation is binding and enforceable see dorchester indus inc v commissioner supra pincite under such principles we enforce a stipulation of settlement that has led to the cancellation of the trial absent a showing of lack of formal consent fraud mutual mistake or some similar ground a mistake by just one party to a stipulation of settlement is not a sufficient ground to disregard the stipulation see dorchester indus inc v commissioner the parties agree on the decision to be entered in each of the other five referenced cases supra 90_tc_315 petitioners claim that the court should disregard the settlement stipulation signed by them because the decision flowing from the stipulation does not reflect their understanding of the settlement we disagree that we should disregard the settlement stipulation for the reason that petitioners state even if petitioners had mistakenly signed the document such a unilateral mistake is not a sufficient ground to set_aside an otherwise enforceable settlement stipulation such is especially so given that petitioners are represented by counsel and that their signing of the settlement stipulation was on the eve of their trial see stamm intl corp v commissioner supra pincite we hold that petitioners are bound by the amounts shown in the settlement stipulation and the decision that flows therefrom we have considered all arguments made by petitioners for a contrary holding and consider those arguments not discussed herein to be without merit to reflect the foregoing an appropriate order and decision will be entered
